DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 2/24/22.  Claim(s) 1, 7, 14, and 17 has/have been amended and applicant does not provide any information on where support for the amendments can be found in the instant specification.  Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 2/24/22, with respect to rejections under 35 USC 112 for claim(s) 7 and 17 have been fully considered and are persuasive.  The Examiner respectfully withdraws rejections under 5 USC 112 for claim(s) 7 and 17.

Applicant’s arguments, see applicant’s remarks, filed 2/24/22, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant’s arguments, see applicant’s remarks, filed 2/24/22, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 9-14.
The Examiner respectfully disagrees because a new reference is used to teach the new limitation of validating data.
Regarding the additional arguments, the features upon which applicant relies (i.e., see table on pg 12-14 of remarks dated 2/24/22) are not recited in the rejected claim(s) as the claim(s) only recite(s) see claims dated 2/24/22.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed)”.  Additionally, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171.

Claim(s) 1-20 is/are rejected.  Representative claim(s) 1 and 14 recite(s) “validating data related to the commercial activity information and documentation information associated with the entity from multiple sources and multiple other entities in the course of performing commercial transactions.”

Examiner notes the bolded portion of the representative claims above is new matter.  Initially, Examiner notes the bolded portion recites “validating data associated with the entity from multiple sources and multiple other entities in the course of performing commercial transactions” which does not appear to be supported by the originally filed disclosure.  Examiner notes the closest portions of the original disclosure include [0007, 0037] which only states a) “validated transactional information”, b) “transactional activities that have been … validated by multiple parties creating an Ultimate Data Quality (UDQ)”, and c) “validate transactions between a source entity and one or more other entities”.  None of these portions however disclose the above bolded claim language of validating by multiple parties d) where the parties are identified as individuals or groups such as multiple sources and multiple other entities and e) where the validation occurs in the course of performing commercial transactions.  Appropriate correction/clarification is required.  Claim(s) 2-13 and 15-20 is/are rejected because they depend on claim(s) 1 and 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1 and 14, as drafted, is/are a process (claim(s) 1 recites a series of steps) and system (claim(s) 14 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to entity performance and risk scoring.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: identifying one or more universal data elements that represent common elements of information shared by commercial participants in an online e- marketplace transaction;
receiving profile information for an entity that engages in an online transaction with one or more other entities, the entity being associated with the one or more universal data elements;
receiving commercial activity information and documentation information associated with the entity;
validating data related to the commercial activity information and documentation information associated with the entity from multiple sources and multiple other entities in the course of performing commercial transactions;
identifying Ultimate Data Quality (UDQ), representing the data that has been validated by multiple sources and multiple entities in course of performing commercial transactions, using the one or more universal data elements, the profile information, the commercial activity information, and the documentation information;
automatically generating performance attribute metrics associated with the entity aggregated using computational algorithms including learning, based on the UDQ and one or more performance factors associated with the entity; and
using learning, that use historical transactional data for training and are configured to dynamically adjust one or more of the performance attribute metrics, to automatically generate an overall performance score for the entity aggregated using the performance attribute metrics.
Claim 14: the same analysis as claim(s) 1.
Claim(s) 2-13 and 15-18 further define the abstract idea of claim(s) 1 and 14 with additional steps to a) generate additional data including display overall performance score, prioritize desired item based on various data, display selected component factors of overall performance score, display years data has been collected, adjust and calibrate weights based on determined gaps via comparing actual performance data with overall performance score and/or b) further define performance factors, overall performance score, UDQ, scoring platform, analytics platform.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations) because the invention is directed to at least business relations based on the commercial activity information.  The dependent claims further define the overall performance score which is based on the commercial activity information (claim(s) 2-9, 12-13, 17-18, 20) and manipulating (displaying, filter, validating) data that is used in conjunction with the commercial activity (claim(s) 10-11, 15-16, 19).
The additional elements unencompassed by the abstract idea include device, machine learning (claim(s) 1), a set of cloud platforms that include at least one of: an electronic commerce (e-commerce) platform, an electronic logistics (e-logistics) platform, an electronic finance (e-finance) platform, or an electronic insurance (e-insurance) platform; and an analytics platform that includes: one or more communication interfaces for interacting with the set of cloud platforms, one or more memories, one or more processors, communicatively coupled to the one or more memories, machine learning (claim(s) 14), artificial intelligence (claim(s) 12-13), machine learning (claim(s) 18), and output component (claim(s) 20).

The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the aforementioned additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements are at least one of
(As additionally noted by instant specification [00140]) merely serve as the computer on which the abstract idea is implemented or essentially make up the computer on which the abstract idea is implemented or “apply it”. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Regarding the independent claims and depend claims (claim(s) 1-11, 14-17, and 19-20), they use generic computer components (additional elements) which merely serve as the computer on which the abstract idea is implemented or essentially make up the computer on which the abstract idea is implemented or “apply it”.
Regarding claim(s) (12-13 and 18) there is no indication in the specification (see instant specification [0062, 0086, 0104-010511-0013, 0016-0019; 0037, 0044-0045, 0051-0052, 0105, 0111] ), nor does Appellant direct to any indication, that the claimed use of artificial intelligence or machine learning involves anything other than the application of known technique(s), see MPEP 2106.05(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-3, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2015/0363840 A1) in view of Mallean et al. (US 2014/0114759 A1) and Koch et al. (US 2020/0279191 A1)

Regarding claim 1 (currently amended), Gupta teaches a method, comprising:
identifying, by a device, one or more universal data elements that represent common elements of information shared by commercial participants in an online e- marketplace transaction;
receiving, by the device, profile information for an entity that engages in an online transaction with one or more other entities, the entity being associated with the one or more universal data elements;
receiving, by the device, commercial activity information and documentation information associated with the entity;
identifying, by the device, Ultimate Data Quality (UDQ), representing the data using the one or more universal data elements, the profile information, the commercial activity information, and the documentation information [for the limitations above,
examiner notes instant specification [0032-0033] does not give examples of what UDE or UDQ are and instant specification does not give an example of profile information, thus a broadest reasonable interpretation is applied to UDE, UDQ, and profile information,
see at least [0058] online e- marketplace transaction “initiate transaction at an online merchant”; [0087-0088] a) transaction data includes merchant (entity) information and customer information b) the merchant information can be used to infer or extrapolate other data by identifying that the data (b) is included in others thus universal data elements (UDE) therefore the UDE is the data above which is common data shared by users of a marketplace, c) the merchant information from transaction data is profile information and the transaction data is received, and d) examples of transaction data (a-c) are a transaction amount, a merchant identifier, a primary account number ("PAN") associated with the cardholder, a transaction time, and a merchant location, product identifiers, categories associated with products, and any other suitable information; [0087, 0089] receive transactions data and review data (commercial activity and documentation information respectively) ]
 [0088] the identification of UDE may include determining it is associated with a group of data or a singular data (determining the UDE is a UDQ, thus identify UDQ) ];
automatically generating, by the device, performance attribute metrics associated with the entity based on the UDQ and one or more performance factors associated with the entity; and
automatically generate an overall performance score for the entity using the performance attribute metrics [for the limitations above, see at least [0115, 0096] a) use merchant identifier (UDQ) to determine which transaction data and review data to evaluate for each merchant to generate integrated consumption data, b) use integrated consumption data to generate sub scores 651 and 654 (performance attribute metrics based on the respective transaction and review data), and c) determine an overall score 660 from sub scores, where steps b and c are done by a computer thus automatically generating].

Gupta teaches using transaction data to identify universal data elements but doesn’t/don’t explicitly teach validating transaction data however, in the field pertinent to the particular problem with which the applicant was concerned such as validation of transaction data, Mallean discloses
validating data related to the commercial activity information and documentation information associated with the entity from multiple sources and multiple other entities in the course of performing commercial transactions;
identifying, by the device, Ultimate Data Quality (UDQ), representing the data that has been validated by multiple sources and multiple entities in course of performing commercial transactions [for the limitations above see the following,
the validating limitation is not supported by the instant specification as noted by the 112a rejection above,
the validating and identifying limitation(s) is/are interpreted based on broadest reasonable interpretation of instant specification [0007, 0037] as validating data related to the commercial activity information and documentation information associated with the entity, & identifying, by the device, Ultimate Data Quality (UDQ), representing the data that has been validated,
then see at least [0010, 0040, 0046-0049, 0093] matching parties, buyer (consumer) and seller (merchant), to transaction data “link the transaction 40 to the Customer 32/Company 34”; Fig. 5 and [0095] verify seller for each transaction thereby allowing the Company, as well as Third Parties, the ability to send and receive data from the Customer without ever having any PII of the Customer; [0046-0049] identify data based on validated (matched) data such as “identify and distinguish Joe's Pizza from Pizza by Joe”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta with Mallean to include the limitation(s) above as disclosed by Mallean.  Doing so would help improve Gupta’s “predicting customer preferences for particular stores or merchants” by “provides[ing] confidence to match merchant names and or IDs across key data elements” which provides improved mechanisms for providing consumers with meaningful and targeted options” [see at least Mallean [0010, 0040, 0046-0048] ].
Furthermore, all of the claimed elements were known in the prior arts of Gupta and Mallean and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Gupta in view of Mallean doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as merchant ranking (scoring) based on machine learning, Koch discloses
performance attribute metrics aggregated using computational algorithms including machine learning models, [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0105-0106],
then see at least [0063, 0073] merchant ranking (order) is based on various merchant factors (performance attribute metrics); abstract and [0076-0077, 0083] using machine learning to rank (score) merchants based on “For each pairing between the customer profile and an available merchant profile, the system determines an order score for the available merchant based on the weighted coefficients and an input set of feature values specified by the customer profile and the available merchant profile”; Fig. 8B and [0134] step 817 determine a weighted coefficient for each feature of the one or more features 823];
using, by the device, machine learning models, that use historical transactional data for training and are configured to dynamically adjust one or more of the performance attribute metrics, to automatically generate an overall performance score aggregated using the performance attribute metrics [the limitations are interpreted based on broadest reasonable interpretation of instant specification [0104-0105],
then see at least [0144-0146] training data sets (machine learning) is used to continual update weighted coefficients on an ongoing basis as new customer purchase data (historical data) is collected, where the updating is a) done by a computer thus automatically updating and b) based on analyzing historical data (“merchants that were presented to the first customer, but were not visited or ordered from”) to determine which tags (performance data) to remove or add (adjust weights) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta in view of Mallean with Koch to include the limitation(s) above as disclosed by Koch.  Doing so would help improve Gupta in view of Mallean (Gupta’s) “predicting customer preferences for particular stores or merchants” by “leverage[ing] implicit data corresponding to underlying user preferences and merchant characteristics” which “provide[s] improved mechanisms for providing consumers with meaningful and targeted options” [see at least Koch [0002-0004] ].
Furthermore, all of the claimed elements were known in the prior arts of a) Gupta in view of Mallean and b) Koch and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2, modified Gupta teaches the method of claim 1,
and Gupta teaches wherein the one or more performance factors include at least one of: a quality factor, a finance factor, an insurability factor, a logistics reliability and dependability factor, or an integration factor [see at least [0034, 0036, 0087, 0089] receive transactions data and review data (commercial activity and documentation information respectively), where review data includes “quantitative ratings and qualitative ratings” on quality of a merchant such as a product, service, etc;
[0115, 0096] a) use merchant identifier (UDQ) to determine which transaction data and review data to evaluate for each merchant to generate integrated consumption data, b) use integrated consumption data to generate sub scores 651 and 654 (performance attribute metrics based on the respective transaction and review {quality} data), and c) determine an overall score 660 from sub scores].

Regarding claim 3, modified Gupta teaches the method of claim 1,
and Gupta teaches wherein the overall performance score includes a plurality of component portions corresponding to each of the performance attribute metrics [see at least [0096] overall score 660 is based on sub scores 651 and 654, sub scores 651 is based sub sub scores 652 and 653].

Regarding claim 12, modified Gupta teaches the method of claim 1, further comprising weighting the performance attribute metrics and corresponding factors and to generate the overall performance score [see at least [0115, 0096] a) use merchant identifier (UDQ) to determine which transaction data and review data to evaluate for each merchant to generate integrated consumption data, b) use integrated consumption data to generate weighted sub scores 651 and 654 (performance attribute metrics based on the respective transaction and review data), and c) determine an overall weighted score 660 from weighted sub scores.

Modified Gupta doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as merchant ranking (scoring) based on machine learning, Koch discloses
using artificial intelligence to generate the overall performance score [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0105],
then see at least [0063, 0073] merchant ranking (order) is based on various merchant factors (performance attribute metrics); abstract and [0076-0077, 0083] using machine learning to rank (score) merchants based on “For each pairing between the customer profile and an available merchant profile, the system determines an order score for the available merchant based on the weighted coefficients and an input set of feature values specified by the customer profile and the available merchant profile”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Gupta with Koch to include the limitation(s) above as disclosed by Koch.  Doing so would help improve modified Gupta (Gupta’s) “predicting customer preferences for particular stores or merchants” by “leverage[ing] implicit data corresponding to underlying user preferences and merchant characteristics” which “provide[s] improved mechanisms for providing consumers with meaningful and targeted options” [see at least Koch [0002-0004] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Gupta and Koch and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 13, modified Gupta teaches the method of claim 1.

Modified Gupta doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as merchant ranking (scoring) based on machine learning, Koch discloses
further comprising comparing performance data associated with actual performance with the generated overall performance score; determining gaps there between; and automatically calibrating and adjusting weights using artificial intelligence [the limitations are interpreted based on broadest reasonable interpretation of instant specification [0105],
Examiner note: the limitation determining gaps there between is given its broadest reasonable interpretation as determining gaps between variables as no specific variable is stated,
then see at least [0144-0146] training data sets (machine learning) is used to continual update weighted coefficients on an ongoing basis as new customer purchase data (historical data) is collected, where the updating is a) done by a computer thus automatically updating and b) based on analyzing historical data (“merchants that were presented to the first customer, but were not visited or ordered from”) to determine which tags (performance data) to remove or add (adjust weights) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Gupta with Koch to include the limitation(s) above as disclosed by Koch.  Doing so would help improve modified Gupta (Gupta’s) “predicting customer preferences for particular stores or merchants” by “leverage[ing] implicit data corresponding to underlying user preferences and merchant characteristics” which “provide[s] improved mechanisms for providing consumers with meaningful and targeted options” [see at least Koch [0002-0004] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Gupta and Koch and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim(s) 14, the claim recites analogous limitations to claim(s) 1 above and is/are therefore rejected on the same premise.  Claim 14 has an additional limitation(s) as follows.

Gupta in view of Mallean doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as merchant ranking (scoring) based on machine learning, Koch discloses
a system, comprising or interfacing with:
a set of cloud platforms that include at least one of:
an electronic commerce (e-commerce) platform,
an electronic logistics (e-logistics) platform,
an electronic finance (e-finance) platform, or
an electronic insurance (e-insurance) platform; and
an analytics platform that includes:
one or more communication interfaces for interacting with the set of cloud platforms,
one or more memories,
one or more processors, communicatively coupled to the one or more memories, configured to: [see at least Fig. 2 and [0054, 0056, 0060] system 200 includes servers 212 (optionally, e.g. cloud computing) and 214; [0048] e-commerce platform].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta in view of Mallean with Koch to include the limitation(s) above as disclosed by Koch.  Doing so would help improve Gupta in view of Mallean (Gupta’s) “predicting customer preferences for particular stores or merchants” by “leverage[ing] implicit data corresponding to underlying user preferences and merchant characteristics” which “provide[s] improved mechanisms for providing consumers with meaningful and targeted options” [see at least Koch [0002-0004] ].
Furthermore, all of the claimed elements were known in the prior arts of a) Gupta in view of Mallean and b) Koch and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 15, modified Gupta teaches the system of claim 14, wherein the one or more processors of the analytics platform
and Gupta teaches are further configured to filter, using a filtering module, at least one of: the one or more universal data elements, the profile information, the commercial activity information, or the documentation information [examiner notes instant specification [0032-0033] does not give examples of what UDE or UDQ are and instant specification does not give an example of profile information, thus a broadest reasonable interpretation is applied to UDE, UDQ, and profile information,
see at least [0067] computer system 112; [0125] methods described may be modules and sub-modules; [0053] filters based on location, category, and consumer preference; [0087-0088] a) transaction data includes merchant (entity) information b) the merchant information can be used to infer or extrapolate other data by identifying that the data (b) is included in others thus universal data elements (UDE), c) the merchant information that is profile information, and d) examples of transaction data (b and c) are a transaction amount, a merchant identifier, a primary account number ("PAN") associated with the cardholder, a transaction time, and a merchant location, product identifiers, categories associated with products, and any other suitable information].

Regarding claim 16, modified Gupta teaches the system of claim 14,
and Gupta teaches wherein the UDQ is based on automated validation or validation by the participants, of at least one of: the one or more universal data elements, the profile information, the commercial activity information, or the documentation information [see at least see at least [0087-0088] a) transaction data includes merchant (entity) information b) the merchant information can be used to infer or extrapolate other data by identifying that the data (b) is included in others thus universal data elements (UDE), c) the merchant information that is profile information, and d) examples of transaction data (b and c) are a transaction amount, a merchant identifier, a primary account number ("PAN") associated with the cardholder, a transaction time, and a merchant location, product identifiers, categories associated with products, and any other suitable information; [0087, 0089] receive transactions data and review data (commercial activity and documentation information respectively); [0088] the identification of UDE may include determining it is associated with a group of data or a singular data (determining the UDE is a UDQ, thus identify UDQ), where determining is validating by comparing for example merchant identifiers is done by a computer thus automatically validating].

Regarding claim 17 (currently amended), modified Gupta teaches the system of claim 14
and Gupta teaches wherein the one or more processors of the analytics platform are configured to generate the performance attribute metrics using a first scoring module [as noted in the 112 rejection above it is unclear what the scoring platform is,
see at least [0067] computer system 112; [0125] methods described may be modules and sub-modules; [0115, 0096] a) use merchant identifier (UDQ) to determine which transaction data and review data to evaluate for each merchant to generate integrated consumption data, b) use integrated consumption data to generate sub scores 651 and 654 (performance attribute metrics based on the respective transaction and review data), and c) determine an overall score 660 from sub scores].

Regarding claim 18, modified Gupta teaches the system of claim 14
and Gupta teaches wherein the one or more processors of the analytics platform are configured to generate the overall performance score using a second scoring module [see at least [0067] computer system 112; [0125] methods described may be modules and sub-modules; [0115, 0096] a) use merchant identifier (UDQ) to determine which transaction data and review data to evaluate for each merchant to generate integrated consumption data, b) use integrated consumption data to generate sub scores 651 and 654 (performance attribute metrics based on the respective transaction and review data), and c) determine an overall score 660 from sub scores.

Modified Gupta doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as merchant ranking (scoring) based on machine learning, Koch discloses
generate the overall performance score using scoring that is driven by machine learning [see at least [0063, 0073] merchant ranking (order) is based on various merchant factors (performance attribute metrics); abstract and [0076-0077, 0083] using machine learning to rank (score) merchants based on “For each pairing between the customer profile and an available merchant profile, the system determines an order score for the available merchant based on the weighted coefficients and an input set of feature values specified by the customer profile and the available merchant profile”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Gupta with Koch to include the limitation(s) above as disclosed by Koch.  Doing so would help improve modified Gupta’s “predicting customer preferences for particular stores or merchants” by “leverage[ing] implicit data corresponding to underlying user preferences and merchant characteristics” which “provide[s] improved mechanisms for providing consumers with meaningful and targeted options” [see at least Koch [0002-0004] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Gupta and Koch and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 19, modified Gupta teaches the system of claim 14, wherein the one or more processors of the analytics platform
and Gupta teaches are configured to receive, via the one or more communication interfaces, at least one of: the profile information, the commercial activity information, or the documentation information [examiner notes instant specification [0032-0033] does not give examples of what UDE or UDQ are and instant specification does not give an example of profile information, thus a broadest reasonable interpretation is applied to UDE, UDQ, and profile information,
see at least [0067] computer system 112; [0125] methods described may be modules and sub-modules; Fig. 2 and [0067] communication network 115 connects all devices via interfaces for sending and receiving data; Figs 2-3. and [0067, 0073] for system, third parties, customers, etc are all devices;
[0087-0088] a) transaction data includes merchant (entity) information b) the merchant information can be used to infer or extrapolate other data by identifying that the data (b) is included in others thus universal data elements (UDE), c) the merchant information that is profile information, and d) examples of transaction data (b and c) are a transaction amount, a merchant identifier, a primary account number ("PAN") associated with the cardholder, a transaction time, and a merchant location, product identifiers, categories associated with products, and any other suitable information; [0087, 0089] receive transactions data and review data (commercial activity and documentation information respectively) ].

Claim(s) 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Mallean and Koch as applied to claim(s) 1 above and further in view of Bhatt et al. (US 2017/0024799 A1).

Regarding claim 4, modified Gupta teaches the method of claim 1 as well as identifying a desired item based on the overall performance score [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0072],
then see at least [0109, 0111-0112] user selects requested merchant parameters which may include weights used to calculate overall score 660; [0079-0080] user interface on user system for communication with the system via a system application thus implying an interface on the system].

Modified Gupta implies but doesn’t explicitly teach a system side user interface however Bhatt discloses
further comprising providing, for display, an interface for identifying a desired item based on the score [see at least [0041-0042] via the system’s GUI, the user selects desired criteria which is used to score and rank merchants; claim 1(g) and [0049] display merchants score].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Gupta with Bhatt to include the limitation(s) above as disclosed by Bhatt.  Doing so would help improve Gupta’s “predicting customer preferences for particular stores or merchants” by using data from similar customers in recommending a merchant [see at least Bhatt [0004-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Gupta and Bhatt and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 5, modified Gupta teaches the method of claim 4, further comprising prioritizing the desired item based on the overall performance score [see at least [0010, 0027] user select desired criteria 686 which can be prioritized via weights in calculating overall score 660].

Regarding claim 6, modified Gupta teaches the method of claim 4, further comprising prioritizing the desired item based on a component portion of the overall performance score [see at least [0096] overall score 660 is based on sub scores 651 and 654, sub scores 651 is based sub sub scores 652 and 653; [0010, 0027] user select desired criteria 686 which can be prioritized via weights in calculating overall score 660 thus score 660 is based on 651, 654, and desired criteria 686].

Regarding claim 7 (currently amended), modified Gupta teaches the method of claim 4, further comprising prioritizing the desired item based on relevant performance attribute metrics [as noted in the 112 rejection above it is unclear what is meant by the performance attribute score,
see at least Gupta [0109, 0111-0112] user selects requested merchant parameters which may include weights used to calculate overall score 660 thus the desired item is prioritized based on a portion of the overall performance score (where a portion of the overall performance score is the broadest reasonable interpretation of the unclear clear “the performance attribute score”) ].

Regarding claim 8, modified Gupta teaches the method of claim 4, the overall performance score, which corresponds to the desired item [see at least Gupta [0109, 0111-0112] user selects requested merchant parameters which may include weights used to calculate overall score 660].

Modified Gupta implies but doesn’t explicitly teach a system side user interface however Bhatt discloses
further comprising causing the score to be displayed [see at least [0041-0042] via the system’s GUI, the user selects desired criteria which is used to score and rank merchants; claim 1(g) and [0049] display merchants score].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Gupta with Bhatt to include the limitation(s) above as disclosed by Bhatt.  Doing so would help improve modified Gupta’s “predicting customer preferences for particular stores or merchants” by using data from similar customers in recommending a merchant [see at least Bhatt [0004-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Gupta and Bhatt and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 9, modified Gupta teaches the method of claim 1, further comprising receiving an input corresponding to a selection of a component portion of the overall performance score [see at least [0109, 0111-0112] user selects requested merchant parameters which may include weights used to calculate overall score 660; [0079-0080] user interface on user system for communication with the system via a system application thus implying an interface on the system].

Modified Gupta implies but doesn’t explicitly teach however Bhatt discloses displaying a breakdown of factors associated with the component portion of the performance score [see at least [0041-0043] via the system’s GUI, the user selects desired criteria which causes components of desired item to be displayed; [0043-0048] where the selected criteria is used to score and rank merchants with matching parameters to the selected criteria].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta with Bhatt to include the limitation(s) above as disclosed by Bhatt.  Doing so would help improve Gupta’s “predicting customer preferences for particular stores or merchants” by using data from similar customers in recommending a merchant [see at least Bhatt [0004-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of Gupta and Bhatt and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 10, modified Gupta teaches the method of claim 1, 
and Gupta teaches further comprising a quantity of universal data elements associated with the overall performance score [examiner notes instant specification [0032-0033] does not give examples of what UDE or UDQ are and instant specification does not give an example of profile information, thus a broadest reasonable interpretation is applied to UDE, UDQ, and profile information,
see at least [0087-0088] a) transaction data includes merchant (entity) information b) the merchant information can be used to infer or extrapolate other data by identifying that the data (b) is included in others thus universal data elements (UDE), c) the merchant information that is profile information, and d) examples of transaction data (b and c) are a transaction amount, a merchant identifier, a primary account number ("PAN") associated with the cardholder, a transaction time, and a merchant location, product identifiers, categories associated with products, and any other suitable information; [0088] the identification of UDE may include determining it is associated with a group of data or a singular data (determining the UDE is a UDQ, thus identify UDQ);
[0115, 0096] a) use merchant identifier (UDQ) to determine which transaction data and review data to evaluate for each merchant to generate integrated consumption data, b) use integrated consumption data to generate sub scores 651 and 654 (performance attribute metrics based on the respective transaction and review data), and c) determine an overall score 660 from sub scores].

Modified Gupta implies but doesn’t explicitly teach however Bhatt discloses further comprising displaying a quantity of elements associated with the score [see at least [0041-0043] via the system’s GUI, the user selects desired criteria which causes components of desired item to be displayed (“at least one wide product category (e.g. “hotel”) or at least one more specific product category (e.g. “five star hotels” or “sea-front hotels”). Optionally … a base location (e.g. where he or she lives)”); [0043-0048] where the selected criteria is used to score and rank merchants with matching parameters to the selected criteria (“merchants of the type specified by the user and providing products at the destination”) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Gupta with Bhatt to include the limitation(s) above as disclosed by Bhatt.  Doing so would help improve modified Gupta (Gupta’s) “predicting customer preferences for particular stores or merchants” by using data from similar customers in recommending a merchant [see at least Bhatt [0004-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Gupta and Bhatt and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Mallean and Koch as applied to claim(s) 1 above and further in view of Talbot published February 21, 2018 (reference U on the Notice of References Cited).

Regarding claim 11, modified Gupta teaches the method of claim 1.

Modified Gupta implies but doesn’t explicitly teach however Talbot discloses displaying a number of years that data has been collected [see at least [pg 1 para 2] collected reviews; [pg 2 ln 1 – ln stating “How Do I Get Them to Appear in My Ads?”] display age of reviews].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Gupta with Talbot to include the limitation(s) above as disclosed by Talbot.  Doing so would help improve modified Gupta (Gupta’s) recommendation of merchants by including in addition to the transmitted score at least one factor of the score such as a user evaluation [see at least Talbot [0004-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Gupta and Talbot and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Mallean and Koch as applied to claim(s) 14 above and further in view of Bhatt.

Regarding claim 20, modified Gupta teaches the system of claim 14, wherein the analytics platform as well as the overall performance score.

Modified Gupta implies but doesn’t explicitly teach a system side user interface however Bhatt discloses
further comprises: an output component for displaying the score [Examiner notes: the receiving limitation has intended use of “for displaying the overall performance score” and is given limited patentable weight as it is merely citing an intended result,
see at least [0041-0042] via the system’s GUI, the user selects desired criteria which is used to score and rank merchants; claim 1(g) and [0049] display merchants score; [0033, 0035] input/output devices 230 include various monitors/displays (where monitors/displays can inherently display data such as merchant score].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Gupta with Bhatt to include the limitation(s) above as disclosed by Bhatt.  Doing so would help improve Gupta’s “predicting customer preferences for particular stores or merchants” by using data from similar customers in recommending a merchant [see at least Bhatt [0004-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Gupta and Bhatt and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624